Motion to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before December 5, 1961, with notice of argument for the January 1962 Term of this court, said appeal to be argued or submitted when reached. Motion to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before December 5-, 1961, with notice of argument for the January 1962 Term of this court, said appeal to be argued or submitted when reached.